DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/2022 has been entered.

Claim Status
Claims 8-9, 11-12, 15-17, 19, and 21 are canceled.
Claim 1 has been amended.
Claims 1-7, 10, 13-14, 18, and 20 are pending and under examination.

Rejections Withdrawn
	All rejections from the previous office action dated 9/22/2021 have been withdrawn in view of Applicants amendments.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-7, 10, 13-14, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over NCT02791334 (Clinical trial published 10/27/2016, of record) further in view of Novartis (WO 2016/040892 A1 published 3/17/2016, of record).
Regarding claim 1, 15-16, and 18, NCT02791334, teaches a method of treating a tumor in a subject wherein an anti PD-L1 antibody which is an immune checkpoint inhibitor, is used in combination with abemaciclib, a CDK 4/6 inhibitor. NCT02791334 teaches that an anti PD-L1 antibody, is given on day 1 and day 15 and abemaciclib, a CDK4/6 inhibitor, given every 12 hours of a 28 day cycle. Therefore abeciclib, a CDK4/6 inhibitor, given 48-72 hours prior to the administration of the anti PD-L1 antibody, on day 15, would meet the limitation of that CDK4/6 inhibitor is administered for 2 or 3 days prior to administration of the checkpoint inhibitor.  Further, as abemaciclib is given every 12 hrs, there is a period of 12 hrs between every administration and the administration is not continuous. Thus, the administration of the CDK4/6 is intermittent.
Regarding claim 2, decreasing a tumor burden in a subject necessarily flows from the method of treating a tumor, as taught by NCT02791334.
Regarding claim 3, as evidenced by instant Specification paragraph [000147], CDK4/6 inhibition enhances T cell infiltration into lung tumors. Therefore the limitation of wherein treating the tumor comprises increasing T-cell infiltration of the tumor necessarily flows from the method of treating a tumor with abemaciclib as taught by NCT02791334.
Regarding claim 4, as evidenced by the instant Specification paragraph [00035], inhibitors of cyclin- dependent kinases 4 and 6 (CDK4/6) significantly enhances T cell activation and contributes to anti-tumor effects in vivo in subjects. Therefore the limitation of the CDK4/6 inhibitor administered to the subject in an amount sufficient to increase T-cell activation necessarily flows from the method of treating a tumor in a subject with abemaciclib, a CDK 4/6 inhibitor as taught by NCT02791334.  
Regarding claims 5-7, NCT02791334 teaches that previous immunotherapy is acceptable (Eligibility). The instant specification, paragraph [00010] teaches that immunotherapy is targeted therapy. Therefore the limitation of wherein the subject is receiving a cancer therapy wherein the cancer therapy is a targeted therapy; or wherein the cancer therapy is an immunotherapy, is met. 
Regarding claim 10 and 13, as evidenced by the instant Specification, paragraph [00037], CDK4/6 inhibitors are a class of compounds that could enhance the production of IL-2, and treatment with CDK4/6 inhibitors led to heightened secretion of IFNy from CD8+ T cells. Therefore the limitation of wherein the CDK4/6 inhibitor is administered in an amount sufficient to increase IL-2 and/or IFN-y production in a tumor infiltrating lymphocyte (TIL) necessarily flows from the method of treating a tumor in a subject with a CDK 4/6 inhibitor as taught by NCT02791334.
Regarding claim 14, as evidenced by the instant Specification paragraph [00037], treatment with CDK4/6 inhibitors resulted in increased levels of Th1 cytokines/chemokines, including CXCL9, and CXCL10. Therefore the limitation of the CDK4/6 inhibitor administered to the subject in an amount sufficient to increase CXCL-9 and/or CXCL-10 production necessarily flows from the method of treating a tumor in a subject with a CDK 4/6 inhibitor as taught by NCT02791334.
NCT02791334 does not teach the immune checkpoint inhibitor is an anti-PD-1 antibody.
NCT02791334 does not teach that the subject has or is receiving chemotherapy for said tumor.
This deficiency is made up for by Novartis.
Novartis teaches a method of treating a tumor in a subject wherein pembrolizumab, nivolumab, or MSB0010718C is used in combination with a CDK 4/6 inhibitor (Claims 34-35; page 15, lines 8-20; page 71 lines 24-27). Pembrolizumab and nivolumab are immune checkpoint inhibitors and anti-PD-1 antibodies.  MSB0010718C is an immune checkpoint inhibitor and an anti-PD-L1 antibody.
Novartis teaches the interaction between PD-1 and PD-L1 can act as an immune checkpoint, which can lead to, e.g., a decrease in tumor infiltrating lymphocytes, a decrease in T cell receptor mediated proliferation, and/or immune evasion by cancerous cells (page 3, lines 1-5).
Novartis further teaches that the combination of an anti PD-1 antibody and CDK 4/6 inhibitor can besides or in addition be administered especially for cancer therapy in combination with chemotherapy (Page 90, lines 19-20).
It would have been obvious to one of ordinary skill in the arts to modify the method of NCT02791334 to substitute the anti-PD-L1 antibody with pembrolizumab or nivolumab, which are anti-PD-1 antibodies, as taught by Novartis. One of ordinary skill in the arts would have had a reasonable expectation of success that the anti-PD-1 antibodies, which function to block interactions between PD-1 and PD-L1 would be as effective as anti-PD-L1 antibodies, which also function to block interactions between PD-1 and PD-L1.
It would have been obvious to one of ordinary skill in the art to modify the above method of treating a tumor in a subject wherein an anti PD-1 antibody which is an immune checkpoint inhibitor, is used in combination with a CDK 4/6 inhibitor, as taught by NCT02791334 and Novartis above, to further comprise the step wherein the subject has or is receiving chemotherapy for said tumor, as further taught by Novartis. One would have been motivated to do so, with a reasonable expectation of success, as Novartis teaches that the combination of an anti PD-1 antibody and CDK 4/6 inhibitor can besides or in addition be administered especially for cancer therapy in combination with chemotherapy

Claim 1-7, 10, 13-14, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over NCT02791334 (Clinical trial published 10/27/2016, of record) further in view of Novartis (WO 2016/040892 A1 published 3/17/2016, of record) and Bisi (Mol Cancer Ther. 2016 May;15(5):783-93. doi: 10.1158/1535-7163.MCT-15-0775. published 1/29/2016, of record).
The following rejection is made to reject trilaciclib as the species of CDK4/6 inhibitor that is administered to treat a tumor in a subject:
In regards to claims 1-7, 10, 13-14, 18, and 20 the teachings of NCT02791334 and Novartis are discussed above.
Regarding claim 1, NCT02791334 does not teach that the CDK4/6 inhibitor is trilaciclib.
This deficiency is made up for by Bisi.
Bisi teaches a novel CDK4/6 Inhibitor, G1T28 also known as trilaciclib, having ideal properties to be used as an agent to preserve bone marrow and immune system function during chemotherapy. Bisi teaches that trilaciclib is a highly potent and selective CDK4/6 inhibitor that is biologically active when delivered intravenously or orally.
It would have been obvious to one of ordinary skill in the art to modify the method of treating a tumor in a subject wherein an anti PD-1 antibody, which is an immune checkpoint inhibitor, is used in combination with abemaciclib, a CDK 4/6 inhibitor, to specifically use trilaciclib as the CDK 4/6 inhibitor instead of abemaciclib, as taught by Bisi. One would have been motivated to do so as trilaciclib is a highly potent and selective CDK4/6 inhibitor and has ideal properties to be used as an agent to preserve bone marrow and immune system function during chemotherapy. One of ordinary skill in the art would have had a reasonable expectation of success in using trilaciclib as the CDK 4/6 inhibitor in the method taught by NCT02791334  and Novartis, as trilaciclib was known to be a highly potent and selective CDK4/6 inhibitor, as taught by Bisi, and further it was already taught by Novartis that CDK 4/6 inhibitors can be used to treat tumors in combination with anti PD-1 antibodies.
Response to Arguments
	Applicant argues in the 11/19/2021 remarks that the claims are now drawn to a method of treating a tumor in a subject by administering an anti-PD-1 antibody and a CDK4/6 inhibitor, wherein the CDK4/6 inhibitor is administered intermittentlv. Referring to Stedman's Medical Dictionary, for example, "intermittent" refers to marked by intervals of complete quietude between two periods of activity".
Applicants arguments have been considered but are not found persuasive. NCT02791334, teaches a method of treating a tumor in a subject wherein an anti PD-L1 antibody which is an immune checkpoint inhibitor, is used in combination with abemaciclib, a CDK 4/6 inhibitor. NCT02791334 teaches abemaciclib is given every 12 hrs, there is a period of 12 hrs between every administration, which can be considered an interval of complete quietude between two periods of activity, and the administration is not continuous. Thus, the administration of the CDK4/6 is intermittent, according to NCT02791334.
Applicant further argues this break in intermittent administration of the CDK4/6 inhibitor is important to prevent unwanted effects associated with long term, continuous administration of the CDK4/6 inhibitor. Whereas long-term inhibition of CDK4/6 (as in NCT02791334) could be immunosuppressive due to adverse effects on lymphocyte proliferation, short, carefully timed doses of CDK4/6 inhibitors (as in the instant claims) with immune checkpoint inhibition...may be an effective anticancer strategy.  [00041]. This finding was especially surprising because inhibiting proliferation should disrupt the clonal expansion of tumor antigen-specific T cells, thereby reducing the activity of the antitumor immune response. Instead, it is apparent that properly timed doses of CDK4/6i can promote T cell activation and augment the effects of immune checkpoint blockade. See  [0038]. See, also,  [00072]3. Figure 6B, for example, shows individual traces of tumor volume of CT26 tumors over time after treatment with the claimed dosage regimen, indicating that the combination treatment of CDK4/6 inhibitor and anti-PD-1 antibodies svnergizes to induce anti-tumor immunity when properly timed. Thus, the properly timed doses of CDK4/6 inhibitors can promote T cell activation and augment the effects of immune checkpoint blockade.
Applicants arguments have been considered but are not found persuasive. Novartis teaches a method of treating a tumor in a subject wherein pembrolizumab, nivolumab, or MSB0010718C is used in combination with a CDK 4/6 inhibitor (Claims 34-35; page 15, lines 8-20; page 71 lines 24-27). Pembrolizumab and nivolumab are immune checkpoint inhibitors and anti-PD-1 antibodies.  MSB0010718C is an immune checkpoint inhibitor and an anti-PD-L1 antibody. Thus, it was already known in the arts that a CDK 4/6 inhibitor in combination with an immune checkpoint inhibitor is effective in treating cancers, and is not an unexpected result. Further, an intermittent dosing schedule of the administration of the CDK4/6 inhibitor in a combination therapy with an immune checkpoint inhibitor was already taught by NCT02791334.
Conclusions
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802.  The examiner can normally be reached on 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG MIN YOON/Examiner, Art Unit 1643  

/HONG SANG/Primary Examiner, Art Unit 1643